Citation Nr: 9923215	
Decision Date: 08/17/99    Archive Date: 08/26/99

DOCKET NO.  91-38 091	)	DATE
	)
	)
                           
On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for a persistent cough of unknown etiology.


REPRESENTATION

Appellant represented by:	Andrew W. Green, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to November 
1971, including service in the Republic of Vietnam.

In rating decisions rendered in December 1988, the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, denied the veteran service connection for PTSD and a 
compensable evaluation for his service-connected persistent 
cough of unknown etiology.  The veteran timely appealed these 
determinations to the Board of Veterans' Appeals (Board).

In July 1992, the Board remanded the claims on appeal for 
further development, along with "informal claims" for 
service connection for hypertension and for alcoholism 
claimed as secondary to his PTSD; neither of which had been 
previously considered by the RO.  In a September 1995 rating 
decision, the RO denied all of the claims; the veteran 
subsequently perfected an appeal of the claims for service 
connection for hypertension and for alcoholism claimed as 
secondary to PTSD.  

In December 1996, the Board denied his claims for service 
connection for PTSD, for hypertension, and for alcoholism 
claimed as secondary to his PTSD; and again remanded the 
veteran's claim for a compensable rating for his persistent 
cough of unknown etiology.

The veteran appealed the denial of his claims for service 
connection to the United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals) 
(Court).  In a December 1997 order, the Court granted a joint 
motion for remand, vacated the Board's decision as to his 
claim for service connection for PTSD and remanded the case 
for additional proceedings.  The Court also dismissed the 
veteran's appeal with respect to his claims for service 
connection for hypertension and for alcoholism.

Consistent with the joint motion, the Board remanded the 
claim for further development in June 1998.  In a October 
1998 rating decision, the RO granted service connection for 
PTSD and assigned a 30 percent evaluation, effective October 
8, 1996; however, in a January 1999 rating decision, the RO 
concluded that the assignment of October 8, 1996, as the 
effective date for the grant of service connection was 
clearly and unmistakably erroneous and changed it to November 
7, 1996.  Inasmuch as benefit sought on appeal as regards the 
veteran's PTSD has been granted, i.e. service connection, and 
the veteran has not initiated an appeal as regards either the 
effective date of the award of service connection or the 
assigned rating, no claim with respect to the veteran's PTSD 
remains before the Board.  See Barrera v. Gober, 122 F.3d 
1030 (Fed. Cir 1997); Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997).  Thus, the only claim remaining for the Board's 
consideration is the claim for a compensable disability 
rating for a persistent cough of unknown etiology.

As final matters, the Board would point out that, in a 
statement dated in May 1990 and received at the RO that same 
month, the veteran asserted an informal claim of entitlement 
to nonservice-connected pension benefits.  A review of the 
claims folder shows that, to date, the RO has not taken any 
action with respect to this claim.  In addition, the 
September 1998 VA psychiatric examination report reflects 
that the physician opined that the veteran was unemployable 
due to psychiatric disability.  The record thus raises the 
issue of entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  Further, in a June 1998 statement, the 
veteran's attorney contended that the veteran's hypertensive 
heart disease warranted a 20 to 30 percent disability 
evaluation.  As such, it appears that the veteran may be 
asserting a claim for service connection for this disability.  
These issues are not currently before the Board and are 
referred to the RO for any and all appropriate action.


REMAND

In a March 1972 rating action, the RO established service 
connection for a persistent cough of unknown etiology and 
assigned a 10 percent evaluation, effective November 25, 
1971.  Thereafter, in April 1973, the RO reduced the 
evaluation for this disability to its current noncompensable 
rating, effective April 1, 1973, because the veteran had 
failed to report for a scheduled examination.  In written 
argument dated in March 1992, the veteran's former 
representative essentially asserted that the reduction was 
clearly and unmistakably erroneous; in numerous subsequent 
statements, the veteran has also challenged the reduction on 
that basis.  In addition, the veteran currently maintains 
entitlement to an increased rating for his service-connected 
persistent cough of unknown etiology on the ground that it is 
at least as disabling as it was at the time his disability 
was compensably evaluated.  To date, the claim that the April 
1973 rating decision was clearly and unmistakably erroneous 
has not been considered by the RO; such fact would normally 
warrant referral of such issues to the RO.  Here, however, in 
light of the veteran's contentions, the Board finds that 
resolution of the clear and unmistakable error issue could 
well impact upon the Board's consideration of the increased 
rating claim.  Under these circumstances, the Board finds 
that the above issue is inextricably intertwined with the 
increased rating claim and the issues should be considered 
together; hence, a decision on the claim for a compensable 
rating for his persistent cough of unknown etiology would now 
be premature.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).  

The Board regrets that another remand of this claim will 
further delay a decision in the matter on appeal, but finds 
that such action is necessary to ensure that all due process 
requirements are met, and that the appellant is given every 
consideration with respect to the issue remaining on appeal.

Accordingly, the Board hereby REMANDS the case to the RO for 
the following actions:

1.  The RO should obtain and associate 
with the claims file all outstanding 
records of treatment pertaining to the 
veteran, dated since October 1998, from 
the VA Medical Centers in Cleveland and 
in Columbus, Ohio, as well as from any 
other facility or source identified by 
the veteran.  However, if any such 
records are not available, or the search 
any such records otherwise yields 
negative results, that fact should 
clearly be documented in the claims file.

2.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should adjudicate the veteran's claim 
that the April 1973 rating decision that 
reduced the evaluation of his persistent 
cough of unknown etiology from 10 percent 
to noncompensable was clearly and 
unmistakable erroneous; thereafter, the 
RO should readjudicate his claim for an 
increased rating for this disability.  
Such adjudication should be accomplished 
on the basis of all pertinent evidence of 
record, and all applicable laws, 
regulations, and case law.  The RO should 
provide adequate reasons and bases for 
its decision, citing to all governing 
legal authority and precedent, and 
addressing all issues and concerns that 
are noted in this REMAND.

3.  If the benefit sought by the veteran 
continues to be denied, he and his 
attorney must be furnished a Supplemental 
Statement of the Case and be afforded the 
opportunity to submit written or other 
argument in response before the case is 
returned to the Board for further 
appellate consideration.  The veteran and 
his attorney are reminded that Board 
review of any issue not currently in 
appellate status (to include the claim of 
clear and unmistakable error in the April 
1973 rating decision) may be obtained 
only if a timely notice of disagreement 
and a timely substantive appeal are 
filed.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, No. 98-
2267 (U.S. Vet. App. May 4, 1999); Colon v. Brown, 9 Vet. 
App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


